       Case 2:20-cv-00589-BWA-DMD Document 11 Filed 04/17/20 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA


CEDRICK ST. JULIAN                                                                 CIVIL ACTION

VERSUS                                                                             NO. 20-589

CHAPARRAL BOATS, INC. AND                                                          SECTION M (3)
OCEAN MARINE GROUP, INC.

                                             ORDER & REASONS
         On March 31, 2020, defendant Ocean Marine Group, Inc. (“Ocean Marine”) filed a

motion to dismiss under Rules 12(b)(2) and 12(b)(3) of the Federal Rules of Civil Procedure for

lack of personal jurisdiction and improper venue, or alternatively, to transfer venue.1 The motion

was set for submission on April 23, 2020.2 Local Rule 7.5 of the United States District Court for

the Eastern District of Louisiana requires that a memorandum in opposition to a motion must be

filed no later than eight days before the noticed submission date, which in this case was April 15,

2020. Plaintiff Cedrick St. Julian, who is represented by counsel, has not filed a memorandum in

opposition to Ocean Marine’s motion.

         Accordingly, because the motion to dismiss is unopposed, and it appearing to the Court

that the motion has merit,3

         1
             R. Doc. 10.
         2
             R. Doc. 10-2.
           3
             In August 2017, St. Julian purchased from Ocean Marine a boat manufactured by defendant Chaparral
Boats, Inc. R. Doc. 1 at 2. The sale was confected at Ocean Marine’s showroom in Ocean Springs, Mississippi. Id.
St. Julian subsequently filed this action against Ocean Marine and Chaparral, alleging that the boat is defective and
seeking damages or rescission of the sale. Id. at 2-6. Ocean Marine filed the instant motion to dismiss arguing that
it is not subject to general or specific personal jurisdiction in Louisiana because it does not have a dealership, repair
facility, or any offices or employees in Louisiana, does not specifically market products or advertise to potential
customers in Louisiana, and has no contacts with Louisiana with respect to the sale of the boat in Mississippi. R.
Doc. 10-1 at 2-4.
           Federal Rule of Civil Procedure 12(b)(2) confers a right to dismissal of claims against a defendant where
personal jurisdiction is lacking. Personal jurisdiction is “an essential element of the jurisdiction of a district court,
without which the court is powerless to proceed to an adjudication.” Ruhrgas AG v. Marathon Oil Co., 526 U.S.
574, 584 (1999) (internal quotation marks omitted). A federal court may exercise personal jurisdiction over a non-
resident defendant if (1) the forum state’s long-arm statute confers personal jurisdiction over the defendant, and (2)
the exercise of personal jurisdiction comports with due process under the United States Constitution. Electrosource,
Inc. v. Horizon Battery Techs., Ltd., 176 F.3d 867, 871 (5th Cir. 1999). Louisiana’s “long-arm statute authorizes the
       Case 2:20-cv-00589-BWA-DMD Document 11 Filed 04/17/20 Page 2 of 2




         IT IS ORDERED that Ocean Marine’s motion to dismiss for lack of personal jurisdiction

is GRANTED as unopposed, and St. Julian’s claims against Ocean Marine are DISMISSED

WITHOUT PREJUDICE.

         New Orleans, Louisiana, this 17th day of April, 2020.




                                                                ________________________________
                                                                BARRY W. ASHE
                                                                UNITED STATES DISTRICT JUDGE




exercise of personal jurisdiction to the limits of due process.” Choice Healthcare, Inc. v. Kaiser Found. Health Plan
of Colo., 615 F.3d 364, 365 (5th Cir. 2010). Hence, “the Court need only consider whether the exercise of
jurisdiction in this case satisfies federal due process requirements.” Embry v. Hibbard Inshore, LLC, 2019 WL
2744483, at *2 (E.D. La. July 1, 2019) (citing Dickson Mar. Inc. v. Panalpina, Inc., 179 F.3d 331, 336 (5th Cir.
1999)).
          An individual’s liberty interest is protected by federal due process through the requirement that individuals
have “fair warning that a particular activity may subject [them] to the jurisdiction of a foreign sovereign.” Burger
King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985) (quoting Shaffer v. Heitner, 433 U.S. 186, 218 (1977) (Stevens,
J., concurring)). For purposes of personal jurisdiction, the due-process inquiry determines whether the defendant
has purposefully availed itself of the benefits and protections of the forum state through “minimum contacts” with
the forum, and whether the exercise of jurisdiction over the defendant “does not offend traditional notions of fair
play and substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945).
          Personal jurisdiction may be general or specific. Seiferth v. Helicopteros Atuneros, Inc., 472 F.3d 266, 271
(5th Cir. 2006). For a court to exercise general jurisdiction, the defendant’s contacts with the forum must be “so
continuous and systematic” as to render the defendant “at home” in the forum state. Daimler AG v. Bauman, 571
U.S. 117, 127 (2014) (place of incorporation and principal place of business are paradigm bases for general
jurisdiction over a corporation) (citing Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919
(2011)). To exercise specific jurisdiction, a court must determine:
          (1) whether the defendant has minimum contacts with the forum state, i.e., whether it purposely
          directed its activities toward the forum state or purposefully availed itself of the privileges of
          conducting activities there; (2) whether the plaintiff’s cause of action arises out of or results from
          the defendant’s forum-related contacts; and (3) whether the exercise of personal jurisdiction is fair
          and reasonable.
Seiferth, 472 F.3d at 271 (quoting Nuovo Pignone, SpA v. STORMAN ASIA M/V, 310 F.3d 374, 378 (5th Cir. 2002)).
          Here, there appears to be no basis upon which to exercise either general or specific personal jurisdiction
over Ocean Marine in Louisiana. Louisiana is not the state of Ocean Marine’s incorporation or its principal place of
business. Ocean Marine submits that it has no continuous affiliations or contacts with Louisiana as to be at home
there, that it does not purposefully avail itself of doing business in Louisiana, and that the transaction at issue took
place in Mississippi. Rather, the only alleged contact with Louisiana is that St. Julian happens to live in that state.
The plaintiff’s contacts with a state, by themselves, are insufficient to supply the constitutional nexus required to
exercise personal jurisdiction over a defendant in that state.


                                                           2
